Citation Nr: 1617743	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoporosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 and from July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously remanded by the Board in September 2010 and May 2014 for further development.

In August 2015, the Board requested an advisory medical opinion from a Veteran's Health Administration (VHA) endocrinologist to assist in the equitable adjudication of this matter.  38 C.F.R. § 20.901 (2015).  The VHA opinion was received in December 2015.  The Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903 (2015).  An appellate brief in response to the VHA opinion was received in March 2016.


REMAND

The Veteran seeks entitlement to service connection for osteoporosis; however, the Board finds that further development of this appeal is needed before a decision may be made.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

The Veteran's service treatment records show that he was involved in a motor vehicle accident, and on his exit examination the Veteran marked that he had experienced a head injury.  The Veteran has also reported to experiencing a significant head injury in service.  The Veteran is competent to report such a readily observable symptom and, given a lack of affirmative evidence to the contrary, the Board finds that the Veteran did incur an in-service head injury.  The Board also notes that the record does not show that an additional head injury occurred after discharge from service.

A May 2001 VA treatment record states that the Veteran has a history of hypothyroidism, osteoporosis, and hypogonadism.  It indicates that the Veteran's osteoporosis is secondary to the hypogonadism, and that a reported history of a closed head injury in the past was concerning as a possible etiology for the diseases.  A February 2005 VA treatment record states that the hypogonadism is secondary to a closed head trauma.

In a December 2015 VHA medical opinion, an endocrinologist wrote that if it can be assumed that the diagnosis of hypogonadism is correct and that the alleged head injury was significant enough, then it is at least as likely as not that the hypogonadism was incurred during active service.  Resolving reasonable doubt in favor of the Veteran, the Board will adopt these assumptions and therefore the nexus opinions provided by the endocrinologist are significant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given these findings, the Board also highlights an additional finding of the endocrinologist: the Veteran's osteoporosis is at least as likely as not aggravated by the hypogonadism.

Accordingly, on remand, and in light of the Board's findings above, the AOJ is asked to adjudicate the issue of entitlement to service connection for hypogonadism, which is a claim to reopen as the Board previously denied a claim of service connection for hormone problems that included hypogonadism in September 2010.  The Board will defer adjudication of the claim for entitlement to service connection for osteoporosis until the intertwined hypogonadism adjudication is completed.

Accordingly, the appeal is REMANDED for the following actions:

1.  Adjudicate a claim to reopen a claim of service connection for hypogonadism in light of the Board's findings above.

2.  Finally, readjudicate the appeal, to include whether service connection for osteoporosis is warranted as secondary to hypogonadism.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

